Title: To John Adams from C. W. F. Dumas, 23 August 1785
From: Dumas, C. W. F.
To: Adams, John


          
            Monsieur
            Lahaie 23 Aout 1785.
          
          En réponse aux ordres dont vous m’avez honoré, conjointément avec Son Exce. Mr. Jepherson, en date de Londres Août 5e., Nous avons vaqué tout de suite à la Commission en question. Mr. Short est occupé à rendre un compte à V V. E E. de ce qui a été fait & de ce qui reste à faire, auquel je suis persuadé d’avance que je n’aurai rien à ajouter, que l’assurance de ma juste sensibilité à la confiance dont vous honorez ma personne, mes principes & mon Zele invariable pour les intérêts des Etats-Unis; & du respect personnel avec lequel je suis, De Votre Excellence le très-humble, & très-obéissant serviteur,
          
            Cwf Dumas
          
          
            L’incluse pour le Congrès, accompagnée d’une pour Mr. Van Berckel, vous fera voir la suite des affaires allemandes; Je suis toujours à attendre les Lettres de France.
          
         
          TRANSLATION
          
            Sir
            The Hague, 23 August 1785
          
          Responding to the orders which you, jointly with his excellency Mr. Jefferson, bestowed upon me in your letter dated from London on 5 August, we have immediately attended to the errand in question. Mr. Short is busying himself with a report for your excellencies of what has been and remains to be done, to which I am already confident I will have nothing to add other than my recognition of the justifiable gratitude I feel for the trust with which you honor myself, my principles, and my unwavering zeal for the interests of the United States; and of the personal respect with which I am your excellency’s most humble and most obedient servant
          
            Cwf Dumas
          
          
            The enclosed letter addressed to Congress, accompanied by one for Mr. Van Berckel, will make known to you how the German affairs proceed. I am still awaiting the letters from France.
          
         